Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of December 4, 2009 by and between Microfluidics International Corporation, a Delaware corporation (the “Company”), and Michael C. Ferrara (“Executive”). WHEREAS, the Company and Executive entered into an employment agreement dated November 14, 2007 (the “Prior Agreement”); and WHEREAS, the Company and Executive desire to amend and restate the terms and conditions of the Prior Agreement effective January 1, 2010 (the “Effective Date”) as set forth in the Agreement. In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree that effective as of Effective Date, the Prior Agreement is hereby amended and restated and superseded and replaced in its entirety as follows: 1.
